                                                                             Page 1 of 2


               IN THE UNITED STATES DISTRICT COURT FOR THE
                      NORTHERN DISTRICT OF FLORIDA
                          TALLAHASSEE DIVISION




JERRY DUCKWORTH,
D.O.C. # A–439302,

         Plaintiff,

v.                                                          4:20cv502–WS/MAF

OFFICER GRIFFIN, et al,

         Defendants.



                  ORDER ADOPTING THE MAGISTRATE JUDGE’S
                      REPORT AND RECOMMENDATION

         Before the court is the magistrate judge's report and recommendation (ECF

No. 8) docketed March 31, 2021. The magistrate judge recommends that this case

be dismissed without prejudice for failure to prosecute and to comply with a court

order.

         Upon review of the record, this court has determined that the report and

recommendation should be adopted.

         Accordingly, it is ORDERED:

         1. The magistrate judge's report and recommendation (ECF No. 8) is adopted
                                                                            Page 2 of 2


and incorporated by reference in this order of the court.

      2. Plaintiff’s complaint and this action are hereby DISMISSED without

prejudice for failure to prosecute and to comply with a court order.

      3. The clerk is directed to enter judgment, stating: "All claims are dismissed

without prejudice."

      DONE AND ORDERED this             4th     day of      May   , 2021.



                                 s/ William Stafford
                                 WILLIAM STAFFORD
                                 SENIOR UNITED STATES DISTRICT JUDGE
